ORDER
PHILIP S. NOCE of RIVER EDGE, who was admitted to the bar of this State in 1972, having pleaded guilty to one count of conspiracy to commit mail fraud in violation of 18 U.S.C.A. 371, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), PHILIP S. NOCE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that PHILIP S. NOCE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PHILIP S. NOCE comply with Rule 1:20-20 dealing with suspended attorneys.